DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 6, and 8 are objected to because of the following informalities: 
With respect to claims 1 and 6, in lines 4 and 3, respectively, the limitation “sliceable” is recited, however, the term “slideable” appears to be intended.
In line 2 of claims 4 and 8, the limitation “slots” is used, however, “channel” is used in claim 1.  Appropriate correction is required.
In claims 4 and 8, the quotes on the “L” should be removed and changed to “L-shaped”, as quotes are not proper for claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oatey (US 9,937,865 B1) and in further view of Flajnik et al. (US 2007/0296175 A1).
With respect to claim 1, Oatey discloses a vehicle running board comprising a step section 20A with locking channel 22A, a second section 28A with mating channel 30A for sliding along said channel, as shown in figure 6.  Oatey does not disclose said running board sections as being extruded metal or polymer.  Flajnik et al. does disclose a running board 24 made from extruded metal and/or polymer, as 
The process recited in claim 5 is inherently performed in the manufacturing of the running board of Oatey, as modified by Flajnik et al. described in the rejection of claim 1.
	With respect to claims 2 and 6, Oatey discloses second locking, mating channels 24A, 32A, as shown in figure 6.
	With respect to claims 3 and 7, Oatey discloses corresponding mating ribs, 40, 44, as shown in figure 4.
	With respect to claims 4 and 8, Oatey discloses said channels or slots appear to have an L-shape, as shown in figure 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618